September 3, 2015 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Dreyfus Premier GNMA Fund, Inc. (the “Registrant”) -Dreyfus GNMA Fund File No.: 811-4215; 2-95553 Dear Sir/Madam: Transmitted for filing is Form N-CSR/A for the above-referenced Registrant for the annual period ended April 30, 2015. This Form N-CSR/A filing reflects an amendment to the annual report for Dreyfus GNMA Fund, a series of the Registrant, which was part of the Form N-CSR filing transmitted on August31, 2015 (0000762156-15-000012). Please direct any questions or comments to the attention of the undersigned at 212-922-6838. Very truly yours, /s/ Loretta Johnston Loretta Johnston Supervisory Paralegal LJ/ Enclosure
